Citation Nr: 1003693	
Decision Date: 01/26/10    Archive Date: 02/16/10

DOCKET NO.  07-10 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
disabling for a depressive disorder with psychotic features.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant, [redacted], [redacted]


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 2002 to May 
2005.

This matter comes to the Board of Veterans' Appeals 
("Board") on appeal from a March 2006 rating decision 
issued by the Department of Veterans Affairs ("VA") 
Regional Office ("RO") in St. Louis, Missouri, which 
granted the Veteran's claim for service connection for a 
depressive disorder with psychotic features, with an initial 
evaluation of 30 percent disabling, effective May 28, 2005.

In April 2008, a hearing was held at the St. Louis RO before 
a Decision Review Officer.  A transcript of this proceeding 
has been associated with the claims folder.


FINDING OF FACT

The Veteran's depressive disorder with psychotic features has 
been manifested by anxiety, paranoia, nervousness, 
obsessive/compulsive traits, mild memory loss, and difficulty 
in establishing and maintaining effective work and social 
relationships.


CONCLUSION OF LAW

The evidence of record establishes that the criteria for an 
evaluation in excess of 30 percent disabling for a depressive 
disorder with psychotic features has not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.321, 4.130, Diagnostic Code 9410 (2009).

REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the Veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2009).  

a.)	Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) ("Pelegrini II"), the United States Court of 
Appeals for Veterans Claims ("Court") held that VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his or her possession that pertains 
to the claim.  Element (4), the requirement of requesting 
that the claimant provide any evidence in his possession that 
pertains to the claim, was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23353 (final 
rule eliminating fourth element notice as required under 
Pelegrini, effective May 30, 2008).  Thus, any error related 
to this element is harmless.

The requirements apply to all five elements of a service 
connection claim: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

For initial rating claims, such as here, where service 
connection has been granted and the initial rating has been 
assigned, the claim of service connection has been more than 
substantiated, as it has been proven.  As such, 38 U.S.C.A. § 
5103(a) notice is no longer required since the purpose that 
the notice was intended to serve has been fulfilled.  
Furthermore, once a claim for service connection has been 
substantiated, the filing of a notice of disagreement with 
the rating of the disability does not trigger additional 38 
U.S.C.A. § 5103(a) notice.  Therefore, any defect as to 
notice is nonprejudicial.  See Dingess, 19 Vet. App. at 490-
491; Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also 
Goodwin v. Peake, No. 05-876 (U.S. Vet. App. May 19, 2008) 
(where a claim has been substantiated after the enactment of 
the VCAA, the appellant bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to any 
downstream elements).

Nevertheless, the Board notes that a pre-adjudication notice 
letter dated October 2005 advised the Veteran how to 
substantiate his original claim for service connection and 
both his and VA's responsibilities.  The appeal as to a 
higher initial rating was adjudicated in a February 2007 
Statement of the Case ("SOC"), which provided him with 
notice of the evidentiary criteria to substantiate an 
increased rating claim.  His claim was again readjudicated in 
Supplementary Statements of the Case ("SSOC") dated July 
2008, August 2009 and November 2009.  Moreover, the Veteran 
was afforded the opportunity to present direct evidence to VA 
in the form of testimony during his April 2008 RO hearing.  
As such, the Board concludes that the Veteran is not 
prejudiced by any technical notice deficiency along the way.

        b.) Duty to Assist

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records, post service VA and 
private treatment records, and VA examination reports dated 
February 2006, May 2008 and July 2009.  The claims file also 
contains the Veteran's statements in support of his claim.  
Additionally, as this claim is one involving a current 
evaluation of an already service-connected disability, the 
Board finds that all pertinent records relating to this claim 
have been associated with the claims folder.

Furthermore, the examination reports show that the VA 
examiners reviewed the complete claims folder, including the 
Veteran's service and post-service treatment records, 
elicited from the Veteran his history of mental disorder 
symptomatology, and provided clinical findings detailing the 
results of his examination.  For these reasons, the Board 
concludes that the examination reports in this case are 
adequate upon which to base a decision.
In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  
The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to the VCAA notice.  The purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his appealed claim. 

II.  Applicable laws and regulations

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claims or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case, the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the Veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent, as far as can practicably be 
determined, the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.1 (2009).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2009).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
Veteran.  38 C.F.R. § 4.3 (2009).

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson v. 
West, 12 Vet. App. 119 (1999), it was held that evidence to 
be considered in the appeal of an initial assignment of a 
disability rating was not limited to that reflecting the then 
current severity of the disorder.  The Court also discussed 
the concept of the "staging" of ratings, finding that, in 
cases where an initially assigned disability evaluation has 
been disagreed with, it was possible for a veteran to be 
awarded separate percentage evaluations for separate periods 
based on the facts found during the appeal period.  Id. at 
126-127; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board notes that VA must consider all the evidence of 
record to determine when an ascertainable increase occurred 
in the rated disability, regardless of the time period or 
regulations examined.  See Hazan v. Gober, 10 Vet. App. 511 
(1997); see also Swanson v. West, 12 Vet. App. 442 (1999).

The evaluation of the same disability under various 
diagnoses, known as "pyramiding," is generally to be 
avoided.  38 C.F.R. § 4.14 (2009).  The critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the disabilities is duplicative or overlapping with 
the symptomatology of the other disability.  See Esteban v. 
Brown, 6 Vet. App. 259, 261-62 (1994). 

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2009).

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126.

The Veteran's service-connected depressive disorder with 
psychotic features is evaluated under Diagnostic Code 
("DC") 9410 (2009).  The regulations establish a general 
rating formula for mental disabilities.  See 38 C.F.R. 
§ 4.130 (2009).  Ratings are assigned according to the 
manifestation of particular symptoms.  However, the use of 
the term "such as" in 38 C.F.R. § 4.130 demonstrates that 
the symptoms after that phrase are not intended to constitute 
an exhaustive list, but rather are to serve as examples of 
the type and degree of the symptoms, or their effects, that 
would justify a particular rating.  See Mauerhan v. Principi, 
16 Vet. App. 436 (2002). 

Accordingly, the evidence considered in determining the level 
of impairment under § 4.130 is not restricted to the symptoms 
provided in the diagnostic code.  Instead, VA must consider 
all symptoms of a claimant's disability that affect the level 
of occupational and social impairment, including, if 
applicable, those identified in the American Psychiatric 
Association:  Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) ("DSM-IV").

The criteria for the current 30 percent rating require:

Occupational and social impairment with 
occasional decrease in work efficiency and 
intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, with 
routine behavior, self-care, and 
conversation normal), due to such symptoms 
as:  depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events).

The criteria for a 50 percent rating require:

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; impairment 
of short and long-term memory (e.g., 
retention of only highly learned material, 
forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; 
disturbances of motivation and mood; 
difficulty in establishing and maintaining 
effective work and social relationships.




The criteria for a 70 percent rating require:

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals 
which interfere with routine activities; 
speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or 
depression affecting the ability to 
function independently, appropriately and 
effectively; impaired impulse control 
(such as unprovoked irritability with 
periods of violence); spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or a worklike setting); 
inability to establish and maintain 
effective relationships.

The criteria for a 100 percent rating require:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent 
danger of hurting self or others; 
intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.

38 C.F.R. § 4.130, Diagnostic Code 9210 (2009).

The Board must consider the Global Assessment of Functioning 
("GAF") scores that have been reported.  GAF scores are a 
scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health- illness."  See Carpenter v. Brown, 8 Vet. 
App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 
266, 267 (1996) (citing the DSM-IV, p.32).

GAF scores from 61 to 70 represent some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupation, or school functioning, but generally 
functioning pretty well, and have some meaningful 
relationships.  GAF scores from 51 to 60 represent moderate 
symptoms, such as flat affect and circumstantial speech, and 
occasional panic attacks, or moderate difficulty in social, 
occupational, or school function (such as few friends, 
conflicts with peers or co-workers).  GAF scores ranging from 
41 to 50 reflect serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  Scores 
ranging from 31 to 40 reflect some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work; child frequently beats up other 
children, is defiant at home, and is failing at school).  A 
score from 21 to 30 is indicative of behavior which is 
considerably influenced by delusions or hallucinations or 
serious impairment in communication or judgment or inability 
to function in almost all areas.  A score of 11 to 20 denotes 
some danger of hurting one's self or others (e.g., suicide 
attempts without clear expectation of death; frequently 
violent; manic excitement) or occasionally fails to maintain 
minimal personal hygiene (e.g., smears feces) or gross 
impairment in communication (e. g., largely incoherent or 
mute).  A GAF score of 1 to 10 is assigned when the person is 
in persistent danger of severely hurting self or others 
(recurrent violence) or there is persistent inability to 
maintain minimal personal hygiene or serious suicidal acts 
with clear expectation of death.  See 38 C.F.R. § 4.130 
(incorporating by reference VA's adoption of the DSM-IV, for 
rating purposes).

III.  Factual Background

The Veteran contends that his service-connected mental 
disorder is worse than the currently-assigned 30 percent 
disability evaluation contemplates and claims that the 
symptomatology from his disability negatively impacts his 
life.  See RO hearing transcript, April 2008.  

After a careful review of the record, and for reasons and 
bases expressed below, the Board finds that the greater 
weight of probative evidence is against granting the 
Veteran's request for a disability evaluation in excess of 30 
percent.  In reaching this conclusion, the Board notes that 
the Veteran's current symptoms include anxiety, paranoia, 
nervousness, obsessive/compulsive traits, mild memory loss, 
and difficulty in establishing and maintaining effective work 
and social relationships.

The Board notes that, although service connection for the 
Veteran's mental health disorder has already been 
established, a brief discussion of his service treatment 
records will aid in the understanding of his current 
disability.

The Veteran served in the U.S. Navy and was deployed abroad 
for service in the Persian Gulf War.  His first deployment 
lasted 4-6 months and the second lasted 2 months.  Although 
he said that he got along well during service and denied 
having any suicidal or homicidal ideation, he mentioned that 
he heard voices and became paranoid with the belief that 
people were talking about him behind his back.  During 
service, he intentionally burned himself on some machinery 
and subsequently received an Axis II diagnosis of personality 
disorder not otherwise specified ("NOS") with schizotypal, 
dependant and obsessive-compulsive traits; there was no 
primary Axis I diagnosis.  The in-service examiner found that 
he had a long-standing history of character and behavioral 
disorders of such severity as to interfere with his serving 
adequately in any capacity.  He subsequently received an 
honorable discharge. 

Following service, the Veteran sought mental health treatment 
at Southern Mental Health Associates between August and 
October 2005.  He noted that he was "doing good" and that 
his medication was helping him sleep and decreasing his 
feeling of paranoia, although he said that he still felt 
nervous and anxious during the day.  He also stated that he 
was doing fine living with his mother.  The clinician 
diagnosed him with psychosis, NOS, and placed him on 
Seroquel, an antipsychotic medication.
 In November 2005, the Veteran was seen for a psychiatric 
evaluation at the VA Medical Center ("VAMC").  The examiner 
noted that part of the information was obtained from the 
Veteran's mother, who was also present during the 
examination.  She noted that his paranoia had improved since 
he began taking psychiatric medications for his disorder, and 
that he was less angry and had no symptoms of mania or 
hypomania.  The Veteran stated that, during service, things 
began to get so bad that he burned himself out of 
frustration.  The examiner noted that he had reviewed the 
Veteran's service treatment records, particularly, the 
psychiatric evaluation in May 2005 when it was determined 
that he should be removed from service.  The VA examiner 
noted that, despite the Veteran's in-service diagnosis as 
having a personality disorder, it was his opinion that he did 
not have a personality disorder, but rather presented with 
depression during the evaluation.  In discussing his current 
life, the Veteran said that he was not married, had no 
friends and lived with his mother.  During the mental status 
examination, he was appropriately dressed and groomed, alert 
and completely oriented, with mild psychomotor agitation 
(fidgeting).  Speech was within normal limits, and he denied 
suicidal or homicidal ideation, visual and auditory 
hallucinations and compulsions.  It was noted, however, that 
he did present with obsessional thinking and worries.  He 
said that he worried about many things, including the burns 
on his arm and his future.  His insight and judgment were 
assessed as low average to average.  The Veteran was 
diagnosed on Axis I with pervasive developmental disorder, 
NOS; major depressive disorder, single episode, moderate 
severity with prominent anxiety features; and a childhood 
history of attention deficit hyperactivity disorder 
("ADHD").  His primary difficulties included trouble coping 
financially, as he was unemployed, difficulty adjusting to 
civilian life, and poor primary and social support.  His 
assigned GAF score was 65-70.

In February 2006, the Veteran was afforded a VA mental health 
evaluation pursuant to his claim of entitlement to service 
connection.  His mother again attended the evaluation with 
him, and discussed his recent symptomatology, including 
sadness, nervousness and some obsessive/compulsive traits.  
The Veteran noted that he slept well, but concurred that he 
was very nervous and paranoid, and had some difficulty 
concentrating.  He specifically denied any feelings of 
depression.  During the mental status examination, he was 
noted to be appropriately dressed and groomed, cooperative 
and polite and described his mood as "good."  His affect 
was euthymic to anxious, and speech was clear and coherent.  
He denied any suicidal or homicidal ideation and auditory or 
visual hallucinations.  Although he had previously claimed 
during the interview portion of the examination to be 
paranoid, he now denied that he was experiencing paranoia.  
The examiner noted that he had to be prompted or encouraged 
to elaborate on any information, and in this respect, was not 
a good historian.  Memory was noted to be grossly intact, and 
insight and judgment were fair.  He was diagnosed on Axis I 
with depressive disorder with psychotic features, improving, 
with the psychosocial and environmental stressors on Axis IV 
reported as unemployment and poor primary support.  His 
assigned GAF score was 60.  

The claims folder indicates that the Veteran continued 
receiving outpatient mental health treatment at the VAMC 
throughout the course of his appeal.  In March 2006, he 
reported that he was having trouble at home with anger and 
using foul language towards his mother.  He also reported 
having compulsive behavior and said that he had threatened to 
burn down his mother's house.  He nonetheless said that he 
was now less depressed and agitated than he had previously 
been, and the examiner noted that he appeared "brighter" 
than he had during his last visit.  During a mental status 
evaluation, he denied suicidal and homicidal ideation, as 
well as auditory and visual hallucinations.  He was diagnosed 
with pervasive developmental disorder; his assigned GAF score 
was 60.

During his April 2008 hearing at the RO, the Veteran related 
experiencing persistent anxiety, nervousness and fear that 
people were out to harm him.  He claimed that his mental 
disorder was of such severity as to warrant a 70 percent 
disability rating.  His mother and sister also attended the 
hearing, and testified that his current symptomatology 
appeared to be inapposite of his outgoing personality.  His 
mother noted that he suffered from daily memory problems and 
she felt that she was acting more in the capacity of a care-
taker, preparing his meals and reminding him to take his 
medication.  She also claimed that he was in a constant state 
of "low depression."

In May 2008, the Veteran was afforded a second VA mental 
health evaluation.  He said that he was now experiencing 
anxiety, fear of being harmed and persistent fatigue.  He 
noted that he was now employed full-time at Walmart, and said 
that he had not missed any days from work.  He said that his 
co-workers appeared to be supportive.  During the mental 
status examination, he was found to be oriented to person, 
place and time, had appropriate grooming and hygiene, and 
good eye-contact, although the examiner noted there was some 
evidence of mild psychomotor agitation with restlessness, as 
the Veteran was very fidgety.  His thoughts were organized 
and goal-directed and there was no evidence of a formal 
thought disorder other than his constant belief that someone 
was going to harm him.  There were no language or 
communication problems noted, although there did appear to be 
some mild memory problems.  The VA examiner diagnosed him on 
Axis I with generalized anxiety disorder; depressive 
disorder, NOS; pervasive developmental disorder, NOS; and 
rule out Asperger's Syndrome (an autism spectrum disorder).  
His assigned GAF score was 55-58.  The examiner noted that 
the Veteran had a longstanding history of developmental 
disorders and was socially-awkward, although he did socialize 
with his mother and family.  He further found that he was 
fully-employed, and had no problems getting along with his 
co-workers.  

Between December 2008 and June 2009, the Veteran continued to 
receive periodic psychological evaluations at the VAMC.  
During the December examination, he said that he had felt 
"over medicated" and that his mother had told him several 
months earlier to stop taking all of his psychiatric 
medications.  Although he still complained of nervousness and 
said that he needed a medication for "internal anxiety," 
the examiner noted that he now appeared calmer and more 
relaxed.  The Veteran also denied having any recent problems 
with paranoia.  The clinician opined that he seemed to be 
"coping okay for now."  His assigned GAF score was 62.  In 
March 2009, the examiner noted that he appeared to focus too 
much on his paranoia and anxiety.  He was now taking several 
anti-depressants and anti-anxiety medications, including 
Zoloft, olanzapine ad lorazepam.  He said that he still had 
no social life, and it was noted that his mother did nothing 
to encourage him to do so.  He was diagnosed with a mood 
disorder, NOS; his assigned GAF score was 58.  During a June 
2009 evaluation, it was noted that he "appeared fairly 
content" and said that his medications seemed to be working.  
However, he still reported continuing problems with paranoia.  
The examiner noted that, although the Veteran had previously 
been very ill and had been taking many medications when he 
initially began his outpatient treatment, he now was on a 
minimal dosage of medicine and seemed to be doing well.  His 
assigned GAF score was 58.  

In July 2009, the Veteran underwent a third VA mental health 
examination.  At that time he reported that he felt paranoid 
all the time and felt that people were talking about him and 
that he was being watched.  He noted that this primarily 
included his co-workers, as he felt comfortable with the 
members of his small church.  He said that he believed that 
his co-workers were out to get him in trouble or fired.  
However, he said that he liked his female supervisor, and 
admitted that he sometimes spoke over the phone with one of 
his co-workers, although he did not socialize with him.  He 
also reported that he experienced some minor forgetfulness.  
He noted, however, that his sleep had improved considerably 
since he began taking medication, and he no longer felt 
depressed.  He also said that he had no difficulty with the 
activities of daily life and said that he occasionally went 
to restaurants with his mother.  During the mental status 
evaluation, he was noted to be appropriately dressed and 
groomed, cooperative, had clear speech, and logical, coherent 
thoughts.  He was fully-oriented to person, time and place, 
and his language was within normal limits.  It was noted that 
he did present with some minor memory problems.  He denied 
suicidal and homicidal ideation, as well as delusions or 
hallucinations, but the examiner noted that he was 
preoccupied with worrying about what other people thought of 
him.  He was diagnosed with generalized anxiety disorder with 
obsessive symptoms.  The examiner found his primary stressors 
involved his history of developmental disorders since 
childhood, limited social interaction with peers, lack of 
social acculturation and the fact that he still lived at home 
with his mother.  His assigned GAF score was 58.

In September 2009, the Veteran was seen again for outpatient 
mental health treatment at the VAMC.  He reported that he had 
no complaints or problems, and noted that his appetite and 
sleep were good.  However, he said he continued to experience 
anxiety and paranoia, mostly related to his feeling different 
from others. 

In a September 2009 letter, the Veteran again expressed his 
disagreement with the current disability evaluation, and said 
that his symptomatology included daily panic, problems 
following directions, an inability to think clearly, paranoia 
and confusion, forgetfulness, obsessive/compulsive traits, 
and having no friends or social life. 

In addition to the medical evidence of record, the Board 
notes that the claims folder also contains several lay 
statements from individuals who have reported witnessing the 
symptoms of the Veteran's depressive disorder.  In December 
2006, the Veteran's former employer noted that, while he was 
very outgoing and friendly, he appeared to have problems 
retaining instructions, which made it difficult for him to 
perform his job tasks.  The Veteran's mother wrote two 
letters, in which she indicated that he continued to be very 
nervous and paranoid, such that he did not even like to take 
his small dog outside.  She said that, although he continued 
to work at Walmart, he was always fearful.  She said that his 
position in the receiving department worked well for him 
because there were few people and they kept him on track.  
She also claimed that he had no friends and no social life 
because he was afraid to go out and meet people.  She further 
stated that he often forgot to do certain daily personal 
tasks, such as brushing his teeth, shaving and flushing the 
toilet.  

IV.  Conclusion

After a careful review of the evidence of record, the Board 
concludes that the preponderance of the evidence is against 
the Veteran's claim for a disability evaluation in excess of 
the current 30 percent disability rating for his service-
connected depressive disorder with psychotic features.  In 
this regard, the evidence of record reveals that the 
Veteran's disability is primarily manifested by anxiety, 
paranoia, nervousness, obsessive/compulsive traits, and mild 
memory loss, and the Board finds that such a disability 
picture is contemplated by the 30 percent rating currently 
assigned.  The Board is cognizant that his disability is also 
manifested by difficulty in establishing and maintaining 
effective work and social relationships, which is listed 
among the criteria for a 50 percent rating.  However, he does 
not present with flattened affect, circumstantial, 
circumlocutory, or stereotyped speech, panic attacks more 
than once a week, difficulty in understanding complex 
commands, impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks), impaired judgment, or impaired abstract 
thinking.  Therefore, the Board finds the greater weight of 
evidence to be against granting an increased rating of 50 
percent.

In this regard, the Board notes that, although the Veteran 
has continued to report experiencing anxiety and paranoia, 
and was found to be overly-concerned with the thoughts of 
others, his treating clinicians and VA examiners nonetheless 
noted that he consistently seemed to be functioning well, as 
he appeared to have a stable home life, and indicated on 
several occasions that he was content and indicated only 
minor difficulties in his living arrangement with his mother.  
In addition, although he stated during one VA examination 
that he felt that his co-workers were talking about him 
behind his back and trying to get him fired, during another 
evaluation, he said that he got along well with them and felt 
that they were supportive.  In this regard, it is noted that, 
despite the fact that he now claims to experience confusion, 
forgetfulness, and an inability to think clearly and follow 
instructions, he has nonetheless been able to maintain his 
employment at Walmart, and has said that he has a perfect 
attendance record.  In addition, although the VAMC clinician 
who evaluated him in November 2005 opined that he presented 
with depression, as did his mother during the RO hearing, 
subsequent treatment and examination reports show that he 
consistently reported that he no longer experienced 
depression, and one of his VAMC clinicians noted that his 
demeanor was "brighter."  See VAMC treatment report, March 
2006; VA examination reports February 2006, July 2009.  
Throughout the course of his VAMC outpatient treatment, the 
Veteran repeatedly stated that he was doing much better since 
he began taking medication and often reported feeling 
content.  He further reported that he was sleeping well, had 
a good appetite, and had undergone no hospitalizations for 
his mental disorder.

The Board also observes that, throughout the pendency of this 
appeal, the Veteran's GAF scores have averaged 60, which 
represents moderate symptoms, such as flat affect and 
circumstantial speech, and occasional panic attacks, or 
moderate difficulty in social, occupational, or school 
function (such as few friends, conflicts with peers or co-
workers).  In this regard, the Board notes that, while the 
Veteran's GAF scores during this period were as low as 55, 
which is still consistent with disability manifested by 
moderate symptoms or a moderate degree of impairment, the 
Board is mindful that a GAF score is only one piece of 
evidence to be considered and is not determinative of the 
percentage rating to be assigned.  38 C.F.R. § 4.126; 
VAOPGCPREC 10-95.  Rather, in making a determination as to 
disability rating, the rating agency shall assign an 
evaluation based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  38 C.F.R. § 4.126 (2009).  In 
this case, the Board finds both the symptoms and 
manifestations noted during mental health examination, as 
well as the GAF scores assigned therein, to be consistent 
with the criteria for a 30 percent rating and no more.

In reaching this conclusion, the Board has also specifically 
considered the criteria for a 70 percent and a 100 percent 
disability rating.  However, based on the competent medical 
evidence of record, the Veteran does not have the required 
deficiencies for either of these ratings.  While some 
evidence of obsessiveness in his thoughts was noted, there is 
no evidence that he has obsessional rituals which interfere 
with routine activities, as contemplated by the criteria for 
a 70 percent rating.  Additionally, the Board notes that 
during the VA mental status evaluations, the Veteran was 
consistently appropriately-dressed, had good hygiene, was 
completely oriented to time, person and place, demonstrated 
speech of a normal rhythm and rate, and denied suicidal or 
homicidal ideation.  While he has reported having heard 
voices while on active duty, repeated examination throughout 
the pendency of this appeal has revealed no current evidence 
of auditory or visual hallucinations.  And, although the 
Veteran has reported some difficulty in establishing and 
maintaining effective relationships, he clearly has the 
ability to do so.  As noted above, he has reported that he 
gets along well with his family members and the members of 
his church, has a good working relationship with his 
supervisor and one of his co-workers, and clearly has a close 
bond with his mother.

Additionally, there is no evidence suggesting that the 
Veteran's depressive disorder has ever been manifested by 
total occupational and social impairment due to such symptoms 
as gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

For these reasons, the Board concludes that, throughout the 
pendency of his appeal, the Veteran's depressive disorder 
with psychotic features has most closely approximated the 
criteria for the current 30 percent rating.

In addition to the medical evidence, the Board has considered 
the Veteran's assertions that he believes his mental disorder 
to be of greater severity than the current 30 percent rating 
contemplates, as well as the testimony and statements 
submitted by his family and former employer concerning his 
symptomatology.  As lay persons, the Veteran, as well as his 
friends and employer, are competent to attest to factual 
matters regarding symptoms observable with their own senses.  
As such, these statements are entitled to some probative 
weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005).  However, in this case, several competent VA 
examiners reviewed the evidence, taking into account the 
Veteran's lay reports and other lay evidence of record, and 
provided detailed clinical findings describing the severity 
of his current condition.  Based on those findings, and with 
consideration given to the Veteran's own description of his 
symptomatology and the impact of his disorder on his daily 
life and occupation, the Board finds that the greater weight 
of probative evidence is against granting an evaluation in 
excess of 30 percent.  

The Board has also considered the potential application of 38 
C.F.R. § 3.321(b)(1), for exceptional cases where schedular 
evaluations are found to be inadequate.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, as noted above, 
the Veteran's disability has not been shown to cause marked 
interference with employment beyond that contemplated by the 
Schedule for Rating Disabilities, has not necessitated 
frequent periods of hospitalization, and has not otherwise 
rendered impractical the application of the regular schedular 
standards utilized to evaluate the severity of the 
disability.  Thus, the Board finds that the requirements for 
an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) 
have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).

The Board therefore concludes that the preponderance of the 
evidence is against the Veteran's claim for an increased 
rating for depressive disorder with psychotic features.  The 
"benefit-of-the-doubt" rule enunciated in 38 U.S.C.A. 
§ 5107(b) is not for application, as there is not an 
approximate balance of evidence.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990),; Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).  Assignment of staged ratings is 
not for application.  Hart v. Mansfield, 21 Vet. App. 505 
(2007); Fenderson v. West, 12 Vet. App. 119 (1999).

 
ORDER

Entitlement to an evaluation in excess of 30 percent 
disabling for depressive disorder with psychotic features is 
denied.


____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


